United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2940
                       ___________________________

                                 Anthony Nelson,

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Ray Hobbs, Director, Arkansas Department of Correction; Greg Harmon, Warden,
East Arkansas Regional Unit, ADC; Steve Outlaw, Deputy Warden, East Arkansas
     Regional Unit, ADC; Paulette Green, Previously Identified as P. Green,
 Classification Officer, East Arkansas Regional Unit, ADC; William Gay, Mental
             Health Case Worker, East Arkansas Regional Unit, ADC,

                    lllllllllllllllllllll Defendants - Appellees,

 R. Clemmons, Lt., East Arkansas Regional Unit, ADC; S. DeCoursey, Sgt., East
Arkansas Regional Unit, ADC; Hughes, CO-II, East Arkansas Regional Unit, ADC,

                          lllllllllllllllllllll Defendants,

  Adrian Wallace, Previously Identified as A. Wallace, CO-II, East Arkansas
Regional Unit, ADC; April Brandon, Previously Identified as Brandon, Sgt., East
                       Arkansas Regional Unit, ADC,

                    lllllllllllllllllllll Defendants - Appellees,

              Barnes, CO-II, East Arkansas Regional Unit, ADC,

                           lllllllllllllllllllll Defendant.
                                    ____________

                      Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                               Submitted: April 4, 2013
                                Filed: April 11, 2013
                                    [Unpublished]
                                   ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Anthony Nelson appeals from the district court’s1 entry of judgment upon an
adverse jury verdict in his 42 U.S.C. § 1983 complaint.

       Having carefully reviewed the parties’ submissions and the record before us
on appeal, we conclude that Nelson’s claims are not susceptible to meaningful review
because he failed to provide a transcript of the trial proceedings. See Fed. R. App.
P. 10(b)(1) (discussing appellant’s duty to order transcript); Schmid v. United Bhd.
of Carpenters & Joiners of Am., 827 F.2d 384, 385-86 (8th Cir. 1987) (per curiam)
(where pro se appellant did not order trial transcript, appellate court could not review
claim of judicial bias, evidentiary rulings, or sufficiency of evidence). We further
conclude that his complaints about his counsel’s performance are not a basis for relief
in this civil matter. See Taylor v. Dickel, 293 F.3d 427, 431 (8th Cir. 2002) (no
constitutional or statutory right to effective assistance of counsel in civil case, even



      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                          -2-
for plaintiff who had been appointed counsel; proper remedy is action for
malpractice).

     Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                    ______________________________




                                       -3-